PER CURIAM.
We dismiss this appeal for lack of jurisdiction. The notice of appeal filed on April 3, 2009, appealing the judgment and sentence, rendered on January 15, 2009, and the order denying Appellant’s 3.800(c) motion to reduce sentence, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order, this Court is without appellate jurisdiction. See Fla. R.App. P. 9.110(b). A motion to mitigate under rule 3.800(c) is discretionary with the court and is itself not appeal-able. See Riggs v. State, 847 So.2d 1037, 1038 (Fla. 1st DCA 2003).
DISMISSED.
KAHN, ROWE, and MARSTILLER, JJ., concur.